DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 3 February 2021.  This communication is the first action on merits. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are original.
Claims 1-12 are currently pending and have been examined.

Priority
The application 17/165,990 filed on 3 February 2021 claims priority from Japan patent application JP2020-077846 filed on 24 April 2020.

Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 3 February 2021 and 31 August 2021 have been acknowledged by the Office.

Claim Objections
Claims 2, 6, and 10 are objected to because of the following informalities.  Appropriate correction is required.
Claims 2, 6, 10:
Claims 2, 6, and 10 include reference to the variable “CL” however this variable is not defined in the claims. The Office recommends defining CL as ‘a preset cost value’ (per Applicant specification ¶[0047]) in the claim language either adding a wherein statement that defines CL in the text of claims 2 / 6 / 10 or adding another variable row for CL in the parenthesis below formula (1) (after S: set of warehouses) at the bottom of claims 2 / 6 / 10.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3:
Claim 3 recites the limitation "the relay point" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear which relay point this is referring to a relay point different from the relay point (line 3) or the relay point (lines 3-4).  The Office recommends using designators such as ‘first relay point’ and ‘second relay point’ throughout this claim to make it clear which relay point each is referencing.  For the purpose of examination, this will be interpreted as referring to the relay point (lines 3-4).
Claim 7:
Claim 7 recites the limitation "the relay point" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear which relay point this is referring to a relay point different from the relay point (line 2) or the relay point (lines 2-3).  The Office recommends using designators such as ‘first relay point’ and ‘second relay point’ throughout this claim to make it clear which relay point each is referencing.  For the purpose of examination, this will be interpreted as referring to the relay point (lines 2-3).
Claim 11:
Claim 11 recites the limitation "the relay point" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear which relay point this is referring to a relay point different from the relay point (line 2) or the relay point (lines 2-3).  The Office recommends using designators such as ‘first relay point’ and ‘second relay point’ throughout this claim to make it clear which relay point each is referencing.  For the purpose of examination, this will be interpreted as referring to the relay point (lines 2-3).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-12:
Step 1:
Claims 1-4 recite a non-transitory computer-readable storage medium; claims 5-8 recite a method; and claims 9-12 recite an apparatus.  Since the claims recite either a process, machine, manufacture, or composition of matter, the claims satisfy Step 1 of the Subject Matter Eligibility Framework in MPEP 2106 and the 2019 Patent Examination Guidelines (PEG).  Analysis proceeds to Step 2A Prong One.
Step 2A – Prong One:
Claims 1-12 recite an abstract idea.  Independent claims 1, 5, and 9 recite: calculating a first cost to deliver the goods for the total delivery amount from the delivery source to each of the plurality of delivery destinations while setting the maximum delivery amount indicated by the maximum delivery amount information as an upper limit; calculating a second cost to deliver the goods for the total delivery amount from the delivery source to each of the delivery destinations to which the goods are delivered via a relay point and each of the delivery destinations to which the goods are delivered not via the relay point in a case where the maximum delivery amount indicated by the maximum delivery amount information is set as the upper limit and a predetermined delivery destination among the plurality of delivery destinations is set as the relay point; executing selection processing for selecting a delivery destination to be the relay point and the delivery destination to which the goods are delivered via the relay point from among the plurality of delivery destinations on the basis of the first cost and the second cost; and creating a delivery plan for delivering the goods from the delivery source to the plurality of delivery destinations on the basis of a result of the selection processing. The claims as a whole recite methods of organizing human activities / mental processes / mathematical concepts.
First, the limitations of calculating a first cost… setting the maximum delivery amount…; calculating a second cost…; selecting a delivery destination to be the relay point and the destination to which the goods are delivered…; and creating a delivery plan are methods of organizing human activities.  For instance, the claims are similar to a fleet delivery manager calculating delivery costs to deliver goods from destinations and then selecting destinations based on costs to create a delivery plan. Other than reciting generic computer components, such as a non-transitory computer-readable storage medium and processor (claim 1), computer (claim 5), memory and processor (claim 9), nothing in these claim limitations preclude the steps from practically being performed by a person / people. If a claim limitation, under its broadest reasonable interpretation, covers certain methods of organizing human activity (e.g. these limitations represent the sub-categories of fundamental economic principles or practices, commercial interactions, business relations, managing personal behavior, following rules or instructions) but for the recitation of generic computer components, then it falls within the ‘Certain Methods of Organizing Human Activity’ grouping of abstract ideas. 
Second, the limitations of calculating a first cost… setting the maximum delivery amount…; calculating a second cost…; selecting a delivery destination to be the relay point and the destination to which the goods are delivered…; and creating a delivery plan as drafted are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind (i.e. mental processes) but for the recitation of generic computer components. That is, other than reciting a non-transitory computer-readable storage medium and processor (claim 1), computer (claim 5), memory and processor (claim 9), nothing in the claim elements preclude the steps from practically being performed in the mind, or in the mind with the assistance of pen and paper.  For example, but for the generic / general purpose computer language, calculating in the context of this claim encompasses the user manually evaluating costs of delivery regarding source / destinations / relay points and the total delivery amount; setting in the context of this claim encompasses the user manually observing the maximum delivery amount and judging it as an upper limit; selecting in the context of this claim encompasses the user manually judging a delivery destination as a relay point based on evaluating costs; and creating in the context of the claim encompasses the user judging a delivery plan. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind (e.g. observation, evaluation, judgment) but for the recitation of generic computer components, then it falls within the ‘Mental Processes’ grouping of abstract ideas.  
	Third, the calculating a first cost…; calculating a second cost… limitations recite a high level mathematical formula or calculation to calculate costs to deliver goods for the total delivery amount.  Thus, the claim recites a mathematical concept.  Note that in the claims, the calculation steps are determined to recite a mathematical concept because the claim explicitly recite calculating. If a claim limitation, under its broadest reasonable interpretation, covers mathematical concepts (e.g. mathematical calculations) but for the recitation of generic computer components, then it falls within the ‘Mathematical Concepts’ grouping of abstract ideas.  
The mere recitation of generic computer components (e.g. claim 1: non-transitory computer-readable storage medium and processor, claim 5: computer, claim 9: memory and processor) does not take the claims out of the methods of organizing human activity / mental processes / mathematical concepts groupings. Accordingly, the claims recite an abstract idea.  Analysis proceeds to Step 2A Prong Two.
Step 2A – Prong Two:
This judicial exception is not integrated into a practical application. First, claims 1 / 5 / 9 as a whole merely describes how to generally ‘apply’ the concepts of organizing human activity / mental processes / mathematical concepts in a computer environment.  The claimed computer components (i.e. non-transitory computer-readable storage medium, processor, computer, memory) are recited at a high-level of generality and are merely invoked as tools to perform an existing manual process.  Simply implementing the abstract idea on a generic / general purpose computer is not a practical application of the abstract idea.  See MPEP 2106.04(d) and 2016.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea.
Next, the additional element of receiving and its step of for each of a delivery source and each of a plurality of delivery destinations to which goods are delivered from the delivery source, receiving distance information that indicates a distance between points, delivery amount information that indicates a total delivery amount of the goods to each of the plurality of delivery destinations, and maximum delivery amount information that indicates a maximum delivery amount per delivery are recited at a high level of generality (i.e. as a general means of gathering data for subsequent calculating), and amounts to mere data gathering, which is a form of insignificant extra-solution activity and not a practical application. See MPEP 2106.04(d) and 2106.05(g). Furthermore, the computer / processor (generic computer / general computer component) is only being used as a tool in the receiving, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Note that there are no particular technical steps regarding receiving more than using computers as a tool to perform an otherwise manual process.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The combination of these additional elements is no more than mere instructions to apply the exception using generic computers / general computer components (e.g. non-transitory computer-readable storage medium, processor, computer, memory); and adding high-level extra-solution and/or post-solution activities (i.e. data gathering). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limitations on practicing the abstract idea.  Hence, the claim is directed to an abstract idea. Analysis proceeds to Step 2B.
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional element of using a non-transitory computer-readable storage medium, processor, computer, memory to perform calculating, setting, selecting, and creating amounts to no more than mere instructions to ‘apply’ the exception using generic computers.  The same analysis applies here in Step 2B, i.e. mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(f). Hence, these features do not provide an inventive concept / significantly more.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding the receiving are recited at a high level of generality (i.e. as a general means of gathering data for subsequent calculating), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer (i.e. computer / processor) in these steps merely represents using a generic / general purpose computer as a tool, and is not indicative of an inventive concept.  See MPEP 2106.05(f). Furthermore, these receiving steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data gathering) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network, using the Internet to gather data (Symantec), storing and retrieving information in memory (Versata; OIP Techs). Hence, these features do not provide an inventive concept / significantly more.
The claims do not improve another technology or technical field.  Instead the claims represent a generic implementation of organizing human activities / mental processes / mathematical concepts ‘applied’ by generic / general purpose computers, and using general computer components in extra-solution capacities such as data gathering. The claims do not provide meaningful limitations beyond generally linking the user of an abstract idea to a particular technological environment.  At best, the claims are more directed towards solving a business / economic / entrepreneurial problem (i.e. how to develop a delivery plan with relay points), that is tangentially associated with a technology element (e.g. computers), rather than solving a technology based problem.  See MPEP 2106.05(a). The claims do not improve the functioning of a computer itself. The claims are more directed towards improving a business / economic / entrepreneurial process rather than improving a computer outside of a business use, i.e. using computers a tool.  The claims do not apply the judicial exception with or by use of a particular machine.  The claims do not effect a transformation or reduction to a particular article to a different state or thing.  The claims do not add a specific limitation other than what is well understood, routine, and conventional in a way that confines the claim to a particular useful application.
Viewing the claim limitations as an ordered combination does not add anything further than looking at each of the claim limitations individually, both with respect to the independent claims 1, 5, 9, and further considering the addition of dependent claims 2-4, 6-8, 10-12. Note that the combination of limitations and claim elements add nothing that is not already present when the steps are considered separately, simply reciting implementation as performed by using generic computers / general computer components, see Alice (2014), and does not provide a non-conventional and non-generic arrangement of various computer components to achieve a technical improvement, see BASCOM Global Internet v. AT&T Mobility LLC (2016). Hence, the ordered combination of elements does not provide significantly more. With respect to the dependent claims:
Dependent claim 2, 6, 10: The limitation wherein for each of a candidate of the relay point and a candidate of the delivery destination to which the goods are delivered via the candidate of the relay point among the plurality of delivery destinations, the selection processing selects the relay point and the delivery destination to which the goods are delivered via the relay point from among the candidates on the basis of a difference (C) between the first cost and the second cost that is obtained as indicated in a formula (1): 

    PNG
    media_image1.png
    185
    438
    media_image1.png
    Greyscale

is further directed to a method of organizing human activity (managing personal behavior, following rules or instructions), mathematical concept (mathematical formulas or equations), and/or mental process (evaluation, judgment) as described in the independent claim. Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 3, 7, 11: The limitation wherein the selection processing selects a relay point different from the relay point and a delivery destination to which the goods are delivered via the different relay point from among delivery destinations excluding the delivery destination, to which the goods are delivered via the relay point, selected from among the plurality of delivery destinations is further directed to a method of organizing human activity (managing personal behavior, following rules or instructions), and/or mental process (judgment) as described in the independent claim. Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 4, 8, 12: The limitation wherein the creating processing creates the delivery plan by solving an optimization problem in a case where the goods are delivered from the delivery source to each of the selected relay point and the selected delivery destinations to which the goods are delivered via the relay point and an optimization problem in a case where the goods are delivered from the delivery source to each of the delivery destinations to which the goods are delivered not via the relay point is further directed to a method of organizing human activity (managing personal behavior, following rules or instructions), mental process (evaluation, judgment), and/or mathematical concept (noting that solving an optimization problem represents mathematical relationships and mathematical formulas) as described in the independent claim. Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Therefore claims 1, 5, 9, and the dependent claims 2-4, 6-8, and 10-12 and all limitations taken both individually and as an ordered combination, do not integrate the judicial exception into a practical application, nor do they include additional elements that are sufficient to amount to significantly more than the judicial exception.  Accordingly, claims 1-12 are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-5, 8-9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2003/0078802 A1 to Yonezawa in view of “Mixed truck delivery system with both hub-and-spoke and direct shipment” (2003) to Liu et al.
Claim 1:
	Yonezawa, as shown, teaches the following:
A non-transitory computer-readable storage medium for storing a delivery plan creation support program which causes a processor to perform processing (Yonezawa ¶[0013], ¶[0027] details a computer readable medium and processor for developing a delivery plan), the processing comprising: 
for each of a delivery source and each of a plurality of delivery destinations to which goods are delivered from the delivery source, receiving distance information that indicates a distance between points (Yonezawa ¶[0014], ¶[0031], ¶[0047] details obtaining distance and time information between distribution centers and delivery destinations), delivery amount information that indicates a total delivery amount of the goods to each of the plurality of delivery destinations (Yonezawa ¶[0032] details obtaining information regarding the carrying loads (weights and sizes) of the delivery items to be delivered, delivery items and quantities to be picked up / delivered), and maximum delivery amount information that indicates a maximum delivery amount per delivery (Yonezawa ¶[0032] details maximum vehicle loads and the costs and deliverable items between locations);
calculating a first cost to deliver the goods for the total delivery amount from the delivery source to each of the plurality of delivery destinations while setting the maximum delivery amount indicated by the maximum delivery amount information as an upper limit (Yonezawa Fig 3, ¶[0007], ¶[0032], ¶[0034-36] details calculating total operating time (i.e. time a cost) on the basis of the input delivery source data and constraints considered (which ¶[0032] includes the maximum vehicle loads and the required pickup / delivery information as constraints) for an initial delivery plan evaluation value; operating time is used to evaluate this delivery plan against other delivery plans);
With respect to the following:
calculating a second cost to deliver the goods for the total delivery amount from the delivery source to each of the delivery destinations to which the goods are delivered via a relay point and each of the delivery destinations to which the goods are delivered not via the relay point in a case where the maximum delivery amount indicated by the maximum delivery amount information is set as the upper limit and a predetermined delivery destination among the plurality of delivery destinations is set as the relay point;
Yonezawa, as shown in Fig 3, Fig 7, ¶[0034], ¶[0037-41] details adjusting the initial delivery plan to a tentative delivery plan by eliminating twisted states (i.e. maintaining constraints in the initial delivery plan including maximum vehicle loads, per ¶[0032-33]) and calculating a second cost evaluation value (i.e. time as cost, per ¶[0034]) to then evaluate the tentative delivery plan against the initial delivery plan, but Yonezawa does not explicitly state calculating a second cost to deliver the goods for the total delivery amount from the delivery source to each of the delivery destinations to which the goods are delivered via a relay point and each of the delivery destinations to which the goods are delivered not via the relay point in a case where the maximum delivery amount indicated by the maximum delivery amount information is set as the upper limit and a predetermined delivery destination among the plurality of delivery destinations is set as the relay point.  However, Liu teaches this limitation, first noting that Liu teaches calculating a first cost to deliver the goods for a total delivery amount from the delivery source to each of the plurality of delivery destinations while setting the maximum delivery amount indicated by the maximum delivery amount information as an upper limit (Liu pg. 326 ¶1 beginning “The design…”, pg. 328 ¶5 beginning “In our study…”, pg. 329 ¶1 beginning “Note that in our mode…”, pg. 330 ¶3 beginning “Step 1:…” details initially solving a pure direct shipment problem and the cost to deliver the goods for a total delivery amount from the delivery source directly to delivery destinations without using an intermediate hub using a pure direct shipment system, requiring in the solution that the demand quantities required at each destination do not exceed the maximum vehicle capacity); and then calculating a second cost to deliver the goods for the total delivery amount from the delivery source to each of the delivery destinations to which the goods are delivered via a relay point and each of the delivery destinations to which the goods are delivered not via the relay point in a case where the maximum delivery amount indicated by the maximum delivery amount information is set as the upper limit and a predetermined delivery destination among the plurality of delivery destinations is set as the relay point (Liu pg. 328 ¶5 beginning “In our study…”, pg. 330 ¶4 beginning “Step 2…” through pg. 331 ¶2 beginning “Step 6…” details after calculating a pure direct shipment problem solution, solving the pure hub-and-spoke delivery problem with a relay point u0 between suppliers and customers and calculating this cost to deliver the goods for the total delivery amount, comparing the pure direct cost to the pure hub-and-spoke cost, determining the least-cost solution, and then iterate with changing each supplier-customer delivery pair between its previous direct shipment / hub-and-spoke assignment to determine whether the new solution is better than the previous solution, resulting in a mixed solution with a second cost to deliver the goods for the total delivery amount from a delivery source to each delivery destination to which goods are delivered via a relay point (i.e. goods through the hub) and each of the delivery destinations to which the goods are delivered not via the relay point (i.e. goods direct to customer), and in all solutions the demand quantities required at each destination do not exceed the maximum vehicle capacity).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include calculating a second cost to deliver the goods for the total delivery amount from the delivery source to each of the delivery destinations to which the goods are delivered via a relay point and each of the delivery destinations to which the goods are delivered not via the relay point in a case where the maximum delivery amount indicated by the maximum delivery amount information is set as the upper limit and a predetermined delivery destination among the plurality of delivery destinations is set as the relay point as taught by Liu with the teachings of Yonezawa, with the motivation that “the mixed system can save around 10% total traveling distance on average as compared with either of the two pure systems” and “the performance of the mixed system is at least the same as the better of the two pure systems” (Liu Abstract, pg. 335 ¶3 beginning “For all the problem instances…”).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include calculating a second cost to deliver the goods for the total delivery amount from the delivery source to each of the delivery destinations to which the goods are delivered via a relay point and each of the delivery destinations to which the goods are delivered not via the relay point in a case where the maximum delivery amount indicated by the maximum delivery amount information is set as the upper limit and a predetermined delivery destination among the plurality of delivery destinations is set as the relay point as taught by Liu in the system of Yonezawa, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Liu (of Yonezawa in view of Liu) also teaches the following:
executing selection processing for selecting a delivery destination to be the relay point and the delivery destination to which the goods are delivered via the relay point from among the plurality of delivery destinations on the basis of the first cost and the second cost (Liu pg. 330 ¶4 beginning “Step 2…” through pg. 331 ¶4 beginning “In Case(i) of Step 4…” details selecting the hub… details identifying a hub destination between other destinations and maintaining deliveries through that hub based on comparing the total delivery cost of the direct shipment solution (not going through the hub) vs. the hub-and-spoke solution (going through the hub) for one or more deliveries, including mixed solutions where some deliveries go through the hub and some deliveries do not); and 
creating a delivery plan for delivering the goods from the delivery source to the plurality of delivery destinations on the basis of a result of the selection processing (Liu pg. 330 ¶5 beginning “Step 3…” through pg. 331 ¶4 beginning “In Case(i) of Step 4…” details determining the best delivery plan based on the result of the direct shipment and hub-and-spoke / relay-point selection processing).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include executing selection processing for selecting a delivery destination to be the relay point and the delivery destination to which the goods are delivered via the relay point from among the plurality of delivery destinations on the basis of the first cost and the second cost; and creating a delivery plan for delivering the goods from the delivery source to the plurality of delivery destinations on the basis of a result of the selection processing as taught by Liu in the system of Yonezawa (in view of Liu), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 4:
	Yonezawa in view of Liu, as shown above, teach the limitations of claim 1.  Liu also teaches the following:
wherein the creating processing creates the delivery plan by solving an optimization problem in a case where the goods are delivered from the delivery source to each of the selected relay point and the selected delivery destinations to which the goods are delivered via the relay point and an optimization problem in a case where the goods are delivered from the delivery source to each of the delivery destinations to which the goods are delivered not via the relay point (Liu pg. 329 ¶5 beginning “Two other problems…”, pg. 330 ¶2 beginning “In this section, we present…” through pg. 331 ¶4 beginning “In Case(i) of Step 4…”  details solving an optimization problem with shipping all customer demands through a hub (relay point) from supplier to customer, and also solving an optimization problem with shipping all customer demands directly from the supplier to the customer; and using these results to solve an optimal mixed delivery solution).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the creating processing creates the delivery plan by solving an optimization problem in a case where the goods are delivered from the delivery source to each of the selected relay point and the selected delivery destinations to which the goods are delivered via the relay point and an optimization problem in a case where the goods are delivered from the delivery source to each of the delivery destinations to which the goods are delivered not via the relay point as taught by Liu in the system of Yonezawa (in view of Liu), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 5:
	Claim 5 recites substantially similar limitations as claim 1 and therefore claim 5 is rejected under the same rationale and reasoning presented above for claim 1.
Claim 8:
	Claim 8 recites substantially similar limitations as claim 4 and therefore claim 8 is rejected under the same rationale and reasoning presented above for claim 4.
Claim 9:
	Claim 9 recites substantially similar limitations as claim 1 and therefore claim 9 is rejected under the same rationale and reasoning presented above for claim 1.
Claim 12:
	Claim 12 recites substantially similar limitations as claim 4 and therefore claim 12 is rejected under the same rationale and reasoning presented above for claim 4.

Claims 3, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2003/0078802 A1 to Yonezawa in view of “Mixed truck delivery system with both hub-and-spoke and direct shipment” (2003) to Liu et al., as applied to claims 1 / 5 / 9, and further in view of US patent application publication 2011/0047000 A1 to Perry.
Claim 3:
	Yonezawa in view of Liu, as shown above, teach the limitations of claim 1.  With respect to the following:
wherein the selection processing selects a relay point different from the relay point and a delivery destination to which the goods are delivered via the different relay point from among delivery destinations excluding the delivery destination, to which the goods are delivered via the relay point, selected from among the plurality of delivery destinations.
Liu, as shown in pg. 328 ¶5 beginning “In our study…” details selecting a single distribution hub / relay point of the delivery destinations to which the goods are delivered to customers via the relay point, but does not explicitly state the selection processing selects a relay point different from the relay point and a delivery destination to which the goods are delivered via the different relay point from among delivery destinations excluding the delivery destination, to which the goods are delivered via the relay point, selected from among the plurality of delivery destinations.  However, Perry teaches this limitation, selecting different hubs (relay points) from an origin based on servicing different destination zip code areas which may be a distance or range of distances away from the hub, i.e. different relay point among the plurality of delivery destinations excluding the delivery destination to which goods are delivered via the relay point; and also identifying alternative distribution hubs to service an origin and geographical area to compare against a current distribution hub to determine which is optimal (Perry ¶[0007-9], ¶[0024]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the selection processing selects a relay point different from the relay point and a delivery destination to which the goods are delivered via the different relay point from among delivery destinations excluding the delivery destination, to which the goods are delivered via the relay point, selected from among the plurality of delivery destinations as taught by Perry with the teachings of Yonezawa in view of Liu, with the motivation to “reduce shipping costs, reduce shipping time, and reduce shipping distances” (Perry ¶[0005]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the selection processing selects a relay point different from the relay point and a delivery destination to which the goods are delivered via the different relay point from among delivery destinations excluding the delivery destination, to which the goods are delivered via the relay point, selected from among the plurality of delivery destinations as taught by Perry in the system of Yonezawa in view of Liu, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 7:
	Claim 7 recites substantially similar limitations as claim 3 and therefore claim 7 is rejected under the same rationale and reasoning presented above for claim 3.
Claim 11:
	Claim 11 recites substantially similar limitations as claim 3 and therefore claim 11 is rejected under the same rationale and reasoning presented above for claim 3.

Novelty / Non-Obviousness
Claims 2, 6, and 10 are not rejected under 35 USC 102 or 35 USC 103.  The Examiner knows of no art which teaches or suggests: “wherein for each of a candidate of the relay point and a candidate of the delivery destination to which the goods are delivered via the candidate of the relay point among the plurality of delivery destinations, the selection processing selects the relay point and the delivery destination to which the goods are delivered via the relay point from among the candidates on the basis of a difference (C) between the first cost and the second cost that is obtained as indicated in a formula (1): 

    PNG
    media_image1.png
    185
    438
    media_image1.png
    Greyscale

as recited in claim 2, and similarly recited in claims 6 and 10.
The closest prior art of Liu, “Mixed truck delivery system with both hub-and-spoke and direct shipment” (2003) details for candidate relay point / hub and delivery destinations determining a cost factor difference between the first cost and second cost that accounts for the maximum capacity of transportation vehicles, quantity demand to be transported to each of the destinations (total delivery amount to warehouse i), travel distance between the suppliers / destinations (distance between warehouses i and j); and is computed based on a first cost or either all direct shipment or all hub-and-spoke shipment, and a second cost of mixed direct / hub-and-spoke, and selects a delivery plan with the candidate relay point based on the cost factor difference between the first cost and second cost. However, Liu does not explicitly state the formula as claimed to compute the difference between the first cost and second cost.
Thus, the art on record fails to collectively teach “wherein for each of a candidate of the relay point and a candidate of the delivery destination to which the goods are delivered via the candidate of the relay point among the plurality of delivery destinations, the selection processing selects the relay point and the delivery destination to which the goods are delivered via the relay point from among the candidates on the basis of a difference (C) between the first cost and the second cost that is obtained as indicated in a formula (1)” as substantially required by dependent claims 2, 6, and 10.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TALLMAN whose telephone number is (571)272-3198. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN TALLMAN
Examiner
Art Unit 3628



/BRIAN A TALLMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628